Citation Nr: 1128772	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-31 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Houston, Texas, respectively.

The November 2005 rating decision awarded service connection for bilateral hearing loss and assigned a noncompensable rating.  The noncompensable rating was continued in the September 2007 rating decision.  


FINDINGS OF FACT

In July 2011, the Veteran submitted a statement withdrawing his appeal of entitlement to an initial compensable rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO certified for appeal the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a July 2011 letter, the Veteran withdrew his appeal seeking an initial compensable rating for bilateral hearing loss.  This document was signed and contained all necessary claims information required by 38 C.F.R. § 20.204 to meet the requirements for a properly filed withdrawal of appeal.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.



ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed without prejudice.



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


